Citation Nr: 0738649	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  99-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected lumbosacral strain prior to 
December 4, 2004, and in excess of 40 percent for the period 
beginning on December 4, 2004.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL
Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied the veteran's claim for 
a disability evaluation in excess of 10 percent for 
lumbosacral strain.  The veteran was notified of the denial 
of increase in July 1993, and he filed a notice of 
disagreement with that decision in the same month.  A 
statement of the case was provided to the veteran in 
September 1999.

In January 2001, the Board remanded the increased rating 
claim for additional development.

In a January 2002 decision the Board denied the veteran's 
increased rating claim.  The veteran appealed, and in October 
2003, the Court vacated the Board's January 2002 decision and 
remanded the case for readjudication in accordance with the 
Joint Motion for Remand.

In April 2004, the Board remanded the increased rating claim 
for lumbar strain for further development.

In a February 2005 rating decision, the RO increased the 
evaluation for lumbar strain to 40 percent, effective 
December 4, 2004.  The veteran disagreed with the effective 
date assigned, and perfected an appeal.  The issue of an 
earlier effective date for the grant of a 40 percent 
evaluation was merged into the instant appeal.  However, in 
this decision, the Board finds that the veteran is entitled 
to the 40 percent evaluation prior to December 4, 2004.  
Thus, because the Board, herein, will essentially adjudicate 
the earlier effective date claim when analyzing the increased 
rating claim, the Board finds that the earlier effective date 
claim is rendered moot.

The veteran subsequently filed a claim for a TDIU.  In a 
September 2006 rating decision, the RO denied the veteran's 
TDIU claim.  The veteran perfected an appeal of that 
decision, and the issue of entitlement to a TDIU was merged 
into the instant appeal.


FINDINGS OF FACT

1.  For the period from September 27, 1990 through July 20, 
1999, the veteran's lumbosacral strain was not manifested by 
evidence of moderate limitation of lumbar spine motion, or 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.

2.  On July 21, 1999 VA examination, the veteran's service-
connected chronic lumbosacral strain was manifested by 
forward flexion to 20 degrees with pain.  

3.  For the period beginning on July 21, 1999, there has been 
no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, ankylosis of the spine with a favorable 
angle, or residuals of a vertebral fracture.

4.  The veteran has not submitted evidence tending to show 
that his service-connected chronic lumbosacral strain 
requires frequent hospitalization, is unusual, or causes 
marked interference with employment.

5.  Chronic lumbosacral strain is the veteran's only service-
connected disability, currently rated as 40 percent 
disabling.

6.  The veteran indicated that he completed two years of high 
school, and last worked full-time in 1989 as a laborer.  

7.  The veteran's service-connected chronic lumbosacral 
strain alone does not prevent him from securing or following 
substantially gainful employment, considering the impairment 
from the disability and his educational and occupational 
background.


CONCLUSIONS OF LAW

1.  For the period from September 27, 1990 through July 20, 
1999, the criteria for an evaluation in excess of 10 percent 
for service-connected chronic lumbar strain are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.40, 
4.45, 4.59 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002). 

2.  For the period beginning on July 21, 1999, the criteria 
for a 40 percent evaluation, but no higher, for service-
connected chronic lumbar strain are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.40, 4,45, 4, 59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5243 (2007).   

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  

With respect to the increased rating claim for the lumbar 
spine disability, § 5103(a) notice was not mandated at the 
time of the initial AOJ decision.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision with respect 
to the increased rating claim, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In September 2004, the RO issued to the veteran a VCAA letter 
pertinent to his increased rating claim; that letter was 
returned undeliverable.  The RO then sent a copy of the 
September 2004 VCAA letter to the veteran's attorney, and 
that letter was also returned to the sender.  Since the 
letter to the veteran was returned undeliverable, VA had no 
other choice than to rely on the address of the veteran's 
representative.  Notice consists of written notice sent to a 
claimant or payee at his or her latest address of record.  
See 38 C.F.R. § 3.1(q) (2007).  In the normal course of 
events it is the burden of the veteran to keep VA apprised of 
his whereabouts, and failing to do so places no burden on VA 
to locate the veteran.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("duty to assist is not always a one-way street.").

In any event, following the issuance of the September 2004 
letter, not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his increased rating claim and given ample time to respond, 
but the AOJ also readjudicated the claim by way of a February 
2005 rating decision, an August 2006 supplemental statement 
of the case (SSOC), February 2007 SSOC, and a June 2007 SSOC.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

With respect to the veteran's TDIU claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the veteran 
in June 2006 that fully addressed all four notice elements 
and was sent prior to the initial AOJ decision issued in 
September 2006.    The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, and evidence from the Social Security Administration 
(SSA).  The veteran was also afforded VA medical examinations 
in conjunction with his claim.   Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


A.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered. Fenderson v. 
West, 12 Vet. App. 119 (1999).



i.  Factual Background

Service medical records reveal that the veteran was seen with 
complaints of back pain in May 1977 after slipping in the 
snow.  Examination revealed tenderness in the low thoracic 
region, and the impression was myositis.  In January 1979, 
the veteran was seen for low back pain, and the impression 
was myofasciitis.  In July 1979, he was seen for back pain 
following trauma three days before while playing basketball.  
Upon separation examination in October 1979, the veteran 
complained of back pain.

In December 1990, the veteran filed a claim for service 
connection for a back disability.  Upon VA orthopedic 
examination, there was moderate tightness of the low back 
muscles, very slight asymmetry of the flank creases and 
normal lordosis.  The veteran forward flexed to 80 degrees, 
extended to 5 degrees, rotated to 15 degrees on the left, and 
to 20 degrees on the right.  He could bend 20 degrees to the 
left and 25 degrees to the right.  There was tenderness at 
the lumbosacral junction without radiating pain on pressure.  
The examiner's impression was low back strain.  X-rays of the 
lumbosacral spine were normal.

Based upon the foregoing evidence, service connection for 
chronic recurrent lumbar strain was granted in a May 1991 
rating decision, and a 10 percent disability evaluation was 
assigned.  In June 1993, the veteran filed the current claim 
for an increased evaluation for his service-connected low 
back disability. 

On VA examination in June 1993, the veteran complained of 
recurring episodes of back pain exacerbated by activities 
such as bending, lifting, twisting or stooping.  He also 
complained of increased pain on prolonged sitting.  He was 
able to stand and walk without particular problems.  On 
examination, the veteran moved about somewhat slowly, but 
there was no definite limp.  He was able to stand erect.  
There was no evidence of spasm.  There was generalized 
tenderness to palpation over the lower lumbar region.  
Flexion of the lumbar spine was to 50 degrees, and extension 
was to 10 degrees.  Supine straight leg raising test did not 
produce radicular pain.  The veteran performed a fair heel 
and toe walk.  He could squat 


approximately one third of the way down and arise again with 
the complaints of back pain.  Reflexes and sensation were 
intact in the lower extremities.  The examiner's impression 
was lumbar strain.  X-rays of the lumbosacral spine were 
unremarkable.

On July 21, 1999 VA examination of the spine, the veteran 
complained of back pain.  On a scale of 1 to 10, he rated his 
back pain as a 10.  He complained of weakness and stiffness 
in his back.  He had no radiation of pain down his legs.  He 
did complain of intermittent numbness of the legs that would 
come and go.  He stated that he took Tylenol and muscle 
relaxers as needed, but that they did not relieve his 
symptoms.  He complained that his back pain was aggravated by 
bending, sitting, and moving around.  He stated that the only 
alleviating factor was to lay down on his back and pull his 
knees up.  He was not using crutches, a brace, or cane.  He 
stated that he had tried a brace and cane in the past without 
relief.  He had not had back surgery.  He stated that he had 
not done anything in the past four years because of his back 
pain.  On examination, there was positive tenderness to 
palpation over the lumbar spine area.  No spasm was noted.  
The veteran was unable to do a straight leg raising test, and 
stated that he could not lift his legs.  The veteran was said 
to walk very poorly on his toes.  He was able to walk on his 
heels.  He ambulated very slowly without a limp.  Range of 
motion of the lumbar spine was as follows:  flexion to 20 
degrees with pain; extension to 2 degrees; lateral flexion on 
the right was to 4 degrees, and on the left was to 10 
degrees.  Reflexes were 1+ and equal throughout.  X-rays 
revealed mild L5-S1 disc space narrowing.  No other 
abnormalities of the lumbar spine were seen.  The resulting 
diagnosis was degenerative disc disease of the lumbosacral 
spine.

Pursuant to the Board's January 2001 remand, SSA medical 
records pertinent to the veteran were obtained and associated 
with the claims folder in May 2001.  These records are dated 
from 1990 to 1993.  They show no complaints, treatment, or 
diagnosis relating to a back disability.  In February 1993, 
the SSA found the veteran disabled, effective from 1989, as a 
result of a disability unrelated to his service-connected 
back disability.

In May 2001, the veteran submitted a written statement.  He 
indicated that following his separation from service in 1979 
he saw doctors for treatment of his back disability for a 10-
year period.  He stated that he obtained no relief from the 
treatment that he received and so he discontinued seeking 
medical intervention.  He stated that he was unable to hold a 
job because of his in-service back injury.  He noted that he 
had not seen a doctor since 1993, except in prison "a couple 
of times."

In July 2001, the veteran underwent another VA examination of 
the spine.  The examination report reflected that the 
veteran's claims folder was reviewed by the examiner.  The 
veteran stated that after 1993, he had not sought low back 
treatment, except once or twice in prison.  The veteran was 
not taking any medications for the low back pain.  The 
veteran reported constant back pain at a level of 10 on a 
scale of 1 to 10, with radiation to both hips and 
occasionally to both lower extremities throughout.  He was 
not able to explain which part of the legs was affected.  The 
veteran did not have any radiation of the pain in the legs on 
the day of the examination.  The veteran stated that if he 
had not been doing anything (i.e., he did not do anything 
except sit or eat when he was fed), he did not have pain at 
the level of 10.  The veteran could not, however, tell how 
much decreased pain he had.

On July 2001 VA examination, the veteran was noted to walk 
very slowly.  There were no gait deviations and no abnormal 
posture.  The veteran was able to walk without any loss of 
balance.  He was able to stand on his toes without any loss 
of balance for a few seconds.  He was able to maintain 
balance well on one lower extremity at a time.  He refused to 
stand on the heels stating that he could not maintain 
balance.  He refused to squat stating that he had back pain.  
He refused to take his shoes off, stating that he did not do 
it even in the prison, and that his friends would do it for 
him because his back hurt too much.  The examiner noted that 
the veteran did not have any difficulty getting on and off 
the examination table.  Upon examination of the lumbosacral 
spine, there was no paraspinal tenderness, guarding of the 
muscles, evidence of spasm, tenderness over the sacroiliac 
joints or the hips.  Upon palpation, the veteran stated that 
it was in the middle of the spine that it hurt.  Palpation 
did not reveal any tenderness throughout the spine.   The 
veteran refused to bend forward to measure range of motion 
and stated that he could not bend his back because it hurt 
too much.  The veteran refused to extend and adduct.  Point 
extension was 0.  Lateral flexion was approximately to 5 
degrees bilaterally, and the veteran refused to rotate.  
Straight leg raising test while sitting was negative.  While 
supine, the veteran complained of lower back pain at 70 
degrees of straight leg raising on the right side.  This was 
while the examiner was conversing with the veteran.  When 
asked to raise the extremity, the veteran stated that his 
back hurt and he did not perform active elevation.  There was 
no atrophy of the muscles noted.  Deep tendon reflexes were 
2+ and symmetrical in all extremities.   Sensory function 
examination was normal to pinprick in all extremities.  The 
veteran did not have any difficulty sitting on the 
examination table or changing position from supine to sitting 
and sitting to supine.  The examiner stated that the veteran 
did not appear as if he was in pain.  The examiner stated 
that the veteran's functional status could not be evaluated 
due to the veteran's refusal to take his shoes, socks, and 
shirt off.  The examiner's impressions were degenerative disc 
disease of the lumbosacral spine; and chronic low back pain 
due to degenerative disc disease of the lumbosacral spine.

The examiner commented that no neurological deficits were 
observed.  The examiner explained further that DeLuca 
provisions "could be delineated" as the examiner did not see 
any loss of balance or lack of coordination or any evidence 
of weakness of the muscles or any sensory deficits.  In 
qualifying this statement, the examiner noted that the 
veteran refused to perform range of motion or any functional 
activities with the complaints of pain.  The examiner 
explained that the claims file did not reveal any history or 
evidence of any other injuries.  The examiner noted that 
there were no records from 1993.  The examiner concluded that 
based on the findings of the examination, the veteran's lower 
back condition is related to the service-connected injuries.  
The examiner stated that the severity of the injury could not 
be evaluated objectively as the veteran's complaints were 
mostly subjective in nature and range of motion was not 
reliable at the time of the examination because the veteran 
did not make an effort.  The examiner noted that review of an 
x-ray report indicated a degenerative disc disease.

A report of an x-ray study of the lumbar spine dated in July 
2001 noted that the study was of suboptimal quality.  It was 
noted that disc space heights and the vertebral bodies 
appeared grossly intact.  No abnormalities were demonstrated.
According to a December 2004 VA examination report, the 
veteran complained of a sharp pain in the back of his legs, 
radiating from his buttocks.    He reported that he recently 
started taking a pain medication and a muscle relaxer for his 
back.  He stated that he had not been under medical care for 
his back problems while incarcerated from 1997 to November 
2004.  He stated that he had never been ordered to bed rest 
by a physician.  He stated that he used a cane to assist with 
his walking.  He does not use a back brace.  He had not had 
any back surgery.  On examination, the veteran walked 
somewhat stiff about the spine, and used a cane in his right 
hand.  He had significantly decreased range of motion in the 
lumbar spine.  He extended to a neutral position.  He was 
unable to extend past neutral up to 0 degrees without pain.  
He was able to forward flex to approximately 15 - 20 degrees 
before he had a significant amount of pain, and would not 
flex past this point.  He was able to laterally bend both the 
right and left from approximately 0 degrees to 10 degrees or 
so, as well as the lateral rotation from 0 degrees to 15 
degrees both to the right and left.  

The examiner noted that the veteran had a significant amount 
of pain with his movement, although a portion of that 
appeared to be a poor effort.  He was globally weak in his 
lower extremities with approximately 4 or 4+ strength on his 
quadriceps, hamstrings, gastroc soleus, tibias anterior, 
extensor hallucis longus function.  He had normal deep tendon 
reflexes of 2+ bilateral patella, as well as bilateral 
Achilles.  He was sensate to light touch normal distribution 
of his bilateral lower extremities, although he did have some 
subjective dysesthesia in bilateral feet.  The examiner noted 
that the veteran is diabetic.  He had negative straight leg 
raise signs, bilaterally.  Straight leg raise signs did not 
reproduce any radicular type symptoms but did reproduce low 
back pain.  There was significant tenderness to palpation 
along his lumbar spine, as well as along the paraspinal 
musculature.  He did not appear to have any significant 
muscle spasm about his back upon palpation of the paraspinal 
musculature.  X-rays showed maintenance of disc space height.  
No osteophytes were noted.  No degenerative changes were 
noted within the lumbar spine.  The veteran had maintained 
excellent lumbar lordosis.  He was not noted to have any 
spondylolisthesis or any intervertebral disc changes.  He has 
no scoliosis, no reversed lordosis, and no abnormal kyphosis.  
Assessment was low back pain.  

The December 2004 examiner indicated that he reviewed the 
veteran's claims folder, and noted that the veteran had 2 
minor episodes of lumbar strain during service.  And further 
noted that it did not appear that the veteran has a back 
syndrome such as IDS, radiographically.  He is not noted to 
have any degenerative changes about the lumbar spine, 
radiographically.  His symptoms appear to be chronic low back 
pain of a musculoskeletal nature.  The examiner was unsure 
that an accident what occurred approximately 26 years ago is 
still the reason for his low back pain.  It was noted that 
the veteran had not been ordered bedrest by a physician and 
has not experienced any episodes of incapacitating pain.  
While the veteran described sciatic symptoms, the examiner 
stated that such symptoms would not be related to his in-
service lumbar strain.  With the veteran's history of 
diabetes, as well as schizophrenia and his multiple social 
factors, it is not apparent radiographically or on physical 
examination that he truly has a significant cause for his 
back pain; it may just be chronic musculoskeletal pain, in 
nature.  To address the Deluca provision, the examiner stated 
that there was pain with range of motion testing, as well as 
a significant limitation of range of motion, especially with 
flexion and extension of the lumbar spine.  However, the 
examiner was unable to determine this with any degree of 
medical certainty.  He may experience a period of time when 
this is worse, but any further description of limitation of 
motion or amount of pain cannot be described with any degree 
of medical certainty. 

On July 2006 VA examination, the veteran stated that he 
experiences low back pain 24 hours a day, 7 days a week.  The 
pain was reportedly worse with movement such as bending and 
stooping over.  The veteran stated that the pain radiates 
down the right lower extremity posteriorly to the right calf, 
and at times, to the right foot.  The veteran stated that he 
requires assistance getting dressed and bathing, and stated 
that his back disability required bed rest for seven days in 
the three weeks prior.  He indicated that he was under care 
of a doctor during that time, but denied that bed rest was 
ordered by the doctor.  The veteran uses a cane regularly, 
but did not have it with him during the examination.  He 
reported using a shower chair as well.  On examination, the 
veteran walked very slow, and climbed on the table very 
slowly.  He undressed slowly.  The veteran required help in 
taking off his shoes and socks.  While sitting on the table 
with his knees bent about 70 or 80 degrees, the veteran was 
instructed to straighten out his legs.  The veteran said that 
he could not do that because of lumbar pain.  The motor 
function of the lower extremities was decreased to about 4/5 
on both sides.  Straight leg raising test was positive, 
bilaterally, with positive Lasegue's.  However, his thigh 
flexion caused as much pain as the straight leg raising test.  
It appeared that the veteran was not very able to give a 
proper assessment of the pain since he answered back with 
unusual or tangential response.  However, there was some mild 
evidence of pain with straight leg raising tests, 
bilaterally.  Thigh extension also showed some obvious 
wincing and sound pain and was positive, bilaterally, for 
pain at less than 10 degrees.  Neurological examination, 
sensory, was normal.  As noted, motor strength was decreased 
to 4/5 on both sides.  Deep tendon reflexes were decreased, 
but equal. Forward flexion was to 10 degrees; extension was 
to 8 degrees; left and right lateral flexion was to 10 
degrees; and left and right lateral rotation was to 4 
degrees.  There was no change after repetitive motion.  It 
was noted that the veteran's alleged pain during range of 
motion testing at all points, but no objective evidence was 
found, except during straight leg raising test, as noted 
above.  The examiner noted the results of the December 2004 
x-rays, which showed no decrease in intervertebral disc 
space. It was also noted that a magnetic resonance imaging 
(MRI) scan of the lumbar spine showed disc bulging and 
minimal spinal stenosis at L5-S1.  The examiner stated that 
the veteran had significant disc disease of the lumbar spine.  
His examination was made difficult by what appeared to be a 
lack of cooperation during the examination.  The examiner was 
unable to estimate function in a flare up without resorting 
to speculation. 

On May 2007 VA spine examination, the veteran reported 
"constant" and "severe" low back pain.  He stated that he 
had problems dressing and tying his shoes.  Bedrest had not 
been prescribed in the past year.  The veteran reported 
flare-ups one to two times per week, lasting two to three 
days with a severity of 10/10.  He stated that he used a cane 
on occasion.  On examination, the veteran walked with a slow 
gait, and was able to heel and toe walk.  He complained of 
pain to light touch of the skin in the lumbar spine region.  
Range of motion was as follows:  flexion of the lumbar spine 
was to 20 degrees; extension was to 10 degrees; left and 
right lateral flexion was to 5 degrees; and left and right 
lateral rotation was to 10 degrees.  The veteran complained 
of pain at the endpoint of all motions.  There was no 
objective evidence of pain, to include on repetitive motion.  
The veteran was noted to exhibit more range of motion while 
dressing and undressing than during his examination.  Deep 
tendon reflexes revealed 2+ knee jerk and ankle jerk, 
bilaterally equal.  Straight leg raise was to about 45 
degrees bilaterally and caused low back pain, which was also 
present with the knees flexed.  He did not claim that the 
Patrick test was painful on either side.  The long toe 
extensors were strong.  Sensation was intact to light touch 
in both feet.  While the veteran was in a seated position and 
with distraction, the examiner was able to straight leg raise 
to 80 degrees, bilaterally, without apparent discomfort, 
which gave the veteran a 5/5 positive Waddell signs.  X-rays 
of the lumbar spine were within normal limits.  MRI of the 
lumbar spine revealed mild bulging at L4-5 and L5-S1, which, 
in the examiner's opinion, was not clinically significant.  
Impression was "no objective evidence of musculoskeletal 
disease."  The examiner noted that the fact that the veteran 
exhibited 5/5 Waddell signs indicated a rather extreme pain 
behavior and exaggeration.  Purely from an objective 
standpoint, the examiner was unable to find any significant 
impairment of any kind during the examination.  The examiner 
stated that the veteran is totally convinced that he is 
totally disabled due to his back disability, and mental 
problems were not considered during the examination.  Deluca 
provisions could not be clearly delineated.  During a flare-
up, the examiner noted that the veteran could have further 
limitation in range of motion, amount of pain, and functional 
capacity, but was unable to estimate additional loss without 
resorting to mere speculation.  


ii.  Legal Criteria - Spine

The veteran asserts that he is entitled to an increased 
evaluation for his service-connected lumbosacral strain, 
currently evaluated as 40 percent disabling.  During the 
pendency of this appeal, the criteria for rating spine 
disabilities were changed twice.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change. The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the former Diagnostic Code 5292, a 40 percent 
evaluation is provided for  severe limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 10 percent 
evaluation for slight limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2007). 

The former Diagnostic Code 5295 provided for a 40 percent 
evaluation for lumbosacral strain manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion; and a 20 
percent evaluation for lumbosacral strain manifested by 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so. Id.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Id.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id.

Effective September 26, 2003, the schedule for rating 
disabilities of the spine was revised.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  IDS is evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:  For diagnostic codes 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
.......40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...........30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.


iii.  Analysis

On review, the Board finds that, for the period from 
September 27, 1990 through July 20, 1999, an evaluation in 
excess of 10 percent is not warranted for the veteran's 
service-connected lumbar spine disability.  In this regard, a 
higher evaluation is not warranted under Diagnostic Code 
5295, as the applicable evidence did not show that the 
veteran's lumbosacral strain was manifested by muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  There was no evidence 
of listing of the whole spine to the opposite side or 
abnormal mobility on forced motion.  No gait deviations and 
no abnormal posture were noted.  While the veteran has been 
noted to walk slowly, he has not been shown to have a limp.  
Accordingly, the Board finds that an evaluation in excess of 
10 percent under Diagnostic Code 5295 is not warranted for 
the period from September 27, 1990 through July 20, 1999.

An evaluation in excess of 10 percent is also not warranted 
under the former Diagnostic Code 5292 for the period from 
September 27, 1990 through July 20, 1999.  On June 1993 VA 
examination, the veteran exhibited flexion of the lumbar 
spine to 50 degrees.  The Board concludes that this finding 
does not indicate moderate limitation of motion.  Rather, the 
Board finds that the 50 degrees of flexion exhibited on June 
1993 VA examination constituted no more than slight 
limitation of lumbar spine motion.  Thus, for the applicable 
period, an evaluation in excess of 10 percent is not 
warranted, even considering the veteran's complaints of low 
back pain during the examination.  The Board notes that 
despite the complaints of low back pain, no objective 
objective manifestations of low back pain were shown.  See 
Deluca, supra.   Therefore, the Board finds that a 10 percent 
evaluation assigned for the period from September 27, 1990 
through July 20, 1999 accurately reflects the degree of 
disability produced as a result of the veteran's low back 
pathology, including the veteran's complaints of back pain.  

However, effective July 21, 1999, the Board finds that a 
higher evaluation of 40 percent is warranted for the 
veteran's service-connected lumbar spine disability.  In this 
regard, on VA examination conducted on July 21, 1999, the 
veteran exhibited forward flexion of the lumbar spine to 20 
degrees.  Such finding more nearly approximates moderate 
limitation of lumbar spine motion, and thus, a 40 percent 
evaluation is warranted, effective the date of the VA 
examination, July 21, 1999.   

For the period beginning on July 21, 1999, the Board finds 
that an evaluation in excess of 40 percent is not warranted 
under the former criteria, as there is no evidence of 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289), ankylosis of the spine with a favorable angle (5286), 
or residuals of a vertebral fracture (Diagnostic Code 5285).  
Diagnostic Codes 5285, 5286, and 5289 are therefore not 
applicable.  

The Board also notes that there is no basis for an evaluation 
in excess of 40 percent based on limitation of motion due to 
any functional loss, as the veteran is receiving the maximum 
schedular rating for limitation of motion of the lumbar 
spine, absent evidence of ankylosis.  See Johnston v. Brown, 
10 Vet.App. 80 (1997).

Under the current criteria and for the period beginning on 
July 21, 1999, the Board finds that the veteran's lumbar 
spine symptomatology does not warrant an evaluation higher 
than 40 percent, as there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  Review of all 
x-ray reports and treatment records show no evidence of 
ankylosis.  See Diagnostic Code 5242.

The veteran was shown to have mild disc space narrowing at 
L5/S1 in July 1999, and has complained of radiating pain to 
the hips and legs.  The July 2001 VA examiner has suggested a 
relationship between the veteran's disc disease and his in-
service lumbosacral strain.  

However, under the former criteria, and for the period prior 
to July 21, 1999, there were no objective signs that the 
veteran had any neurological manifestations of the disc space 
narrowing.  There was no evidence of demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  

Applying the former criteria to the period from July 21, 
1999, an evaluation in excess of 40 percent is not warranted 
as there was no evidence of pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

Under the current criteria, there was also no evidence of IDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  In fact, there is 
no evidence showing that the veteran has ever been prescribed 
bedrest by a physician.  The veteran, himself, reported that 
he had not been prescribed bedrest by a physician.  

In sum, the Board finds that the veteran's service-connected 
lumbosacral strain warrants a 40 percent evaluation, 
effective July 21, 1999, pursuant to the former Diagnostic 
Code 5292.  As noted in the introduction, the Board has 
essentially adjudicated the veteran's earlier effective date 
claim in its analysis of the veteran's increased rating 
claim.  The Board has reviewed the evidence since the date of 
the claim and determined that on July 21, 1999, it was 
factually ascertainable that a 40 percent evaluation was 
warranted for the veteran's service connected lumbar spine 
disability.  See 38 C.F.R. § 3.400 (2007).  
 
In passing, the Board notes that the veteran was incarcerated 
some time in 1993, and then again from 1997 to November 2004.  
Any person who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d) beginning on the 61st day 
of incarceration.  38 C.F.R. § 3.665(a).  In the case of a 
veteran with a service-connected disability rated at 20 
percent or more, the veteran shall not be paid an amount that 
exceeds the rate under 38 U.S.C. § 1114(a), which is at the 
rate of 10 percent. 38 C.F.R. § 3.665(d).


B.  Entitlement to a TDIU

The veteran also contends that he is entitled to a TDIU.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  In this regard, the veteran does not have one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  Service connection is in 
effect for only one disability-lumbosacral strain, currently 
assigned a 40 percent disability evaluation.   

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected back disability.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

According to his TDIU application, received in January 2007, 
the veteran indicated that he completed two years of high 
school, and last worked full-time in 1989 as a laborer.  

For the veteran to prevail on his TDIU benefits claim, it is 
necessary that the record reflect some factor which takes his 
case outside the norm of other such veterans.  38 C.F.R. §§ 
4.1, 4.15 (2007).  The sole fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough. The assignment of a rating evaluation is itself 
recognition of industrial impairment.  Therefore, the 
question now presented is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the appellant can find employment.  
See Van Hoose, supra.

On review of all evidence of record, the Board finds that the 
veteran is not entitled to a TDIU.  The Board notes that 
there is no objective medical evidence of record indicating 
that the veteran is unable to work solely due to his service-
connected back disability.  The July 2006 VA examiner noted 
that the veteran had significant disc disease.  On the other 
hand, the most recent VA examiner in May 2007 found no 
objective evidence of any musculoskeletal disease.  The May 
2007 examiner also stated that the evidence of mild bulging 
at L4-5 and L5-S1 was not clinically significant.  The 
examiner concluded that he was unable to find any significant 
impairment of any kind during the examination, and noted that 
the fact that the veteran exhibited 5/5 Waddell signs 
indicated a rather extreme pain behavior and exaggeration.  
Since 2001, VA examiners have noted the veteran's lack of 
cooperation during examinations of the spine, and felt that 
the veteran has  exaggerated his low back symptoms.  

In addition to the veteran's service-connected back 
disability, he also has been diagnosed with schizophrenia, 
cocaine dependence, and diabetes, all of which are non 
service-connected.  The veteran has been deemed disabled by 
the SSA due to his schizophrenia.   

Thus, while the veteran may exhibit some employment 
impairment due to his service-connected lumbosacral strain, 
the Board finds that the level of impairment to the veteran's 
employment is adequately reflected in the disability 
evaluation he currently receives.  Based on the foregoing 
evidence, the Board finds that a TDIU under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.  Therefore, the Board 
finds that the record does not demonstrate that the veteran's 
service- connected disability alone is of such severity as to 
preclude his participation in all forms of substantially 
gainful employment.

In sum, the record does not demonstrate entitlement to 
extraschedular TDIU.  As the preponderance of the evidence is 
against the claim, the benefit-of-reasonable doubt rule is 
inapplicable.  38 C.F.R. § 4.3.


ORDER

For the period from September 27, 1990 to July 20, 1999, the 
claim of entitlement to an evaluation in excess of 10 percent 
for service-connected chronic lumbar strain is denied.  

For the period beginning on July 21, 1999, entitlement to a 
40 percent evaluation, but no higher, for service-connected 
lumbosacral strain, is awarded, subject to the rules and 
regulations governing monetary benefits.  

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


